Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter:
Only if at least one of the claimed elements of the system is a physical part of a device can the system as claimed constitute part of a device or combination of devices to be a machine within the meaning of 101. Since all modules of the claim can be reasonably implemented as software routines, the claim is at best a system of software, failing to fall within a statutory category of invention. 



Election/Restrictions
Newly submitted claims 19-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 19-20 are .

Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 19-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brestoff (“Brestoff”, US 2013/0297519) in view of Horowitz et al (“Horowitz”, US 2017/0344588).

As per claim 1, Brestoff teaches a method, comprising: 
- receiving a set of set-valued variable assignments, said set of set-valued 5variable assignments relating to a content of a data repository ([0067]-[0070] using taxonomies  the system uses pre-processing logic on unstructured text to output into a form that allows it to be easily inserted into or more database tables suitable for analysis by the analytical processing tools. See also [0079] This enables a user of an analytical processing tool to easily specify a query utilizing the variable and specific values assigned to the variable.  To achieve this, a user may create a pre-processing directive that, when processed by the pre-processing logic 10, identifies certain words in the unstructured text which are also included in a list or taxonomy of words (e.g., taxonomy 48), and assigns those words to a new variable that is inserted into the index.); 
- determining an expression to be evaluated, wherein the expression defines a set of successive evaluation conditions for the set of set-valued variable assignments [0046] The next step after the filtering process is the document fracturing process.  This process, also known as textual disambiguation or Textual ETL, breaks down each electronic document to search for analysis parameters 830.  Analysis parameters are essentially those words or combinations of words that when contained in an electronic mail may indicate discussions about conduct that could lead to some 
 - determining from the set of set-valued variable assignments, which variable 10combinations satisfy the conditions of the determined expression ([0063] Returning back to FIG. 8, after the analysis parameters 830 are defined, Document Fracturing process 840 (also referred to herein as Textual ETL) processes the Business Relevant emails generated in the Filter process 820 using Analysis Parameters 830 to generate the final Output in repository 850.  The data in Output repository 850 are only those emails that meet the criteria that were analyzed using the Analysis Parameters.) ; and 
- providing a set of satisfying variable combinations as a result according to which an application-specific action is performed ([0063] Returning back to FIG. 8, after the analysis parameters 830 are defined, Document Fracturing process 840 (also referred to herein as Textual ETL) processes the Business Relevant emails generated in the Filter process 820 using Analysis Parameters 830 to generate the final Output in repository 850.  The data in Output repository 850 are only those emails that meet the criteria that were analyzed using the Analysis Parameters. See Also [0064]).
	Brestoff fails to distinctly point out indicating pieces of content satisfying the expression. However, Horowitz teaches:
	providing a set of satisfying variable combinations as a result, said set of satisfying variable combinations indicating pieces of content satisfying the expression, wherein an application-specific action is performed according to said set of satisfying variable combinations ([0043] An exemplary collection of records 210-240 and corresponding index 250 is shown in FIG. 2.  In this example, each of the records 210-240 contains information about an individual employee, including full name, address, and employment status.  In this example, the fields last_name and address_state are used as the index fields 212, 214, and the employee_status field is used as the criteria field 216.  The criteria field 216 may be used to filter which records are to be included in the index 250, having records 252 "Delaney," 254 "Fetty," and 256 "Tidwell." In this example, the index 250 has been generated using the criteria that a record should be included in the index 250 if the employee_status field (i.e., criteria field 216) for that record has a value of "active." In this example, the records 220, 230, 240 are included in the index, since their criteria fields 216 satisfy the criteria for inclusion in the index--that is, the employees identified in each of those records has an employee_status of "active." By contrast, record 210 is not included because the associated employee has an employee_status of "retired." [0044]-[0050] index of documents is created based on satisfying an expression of variables.)
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teaching of Horowitz with the method of Brestoff. Motivation to do so would have been to improve query efficiency based on a reduced size of an index. 

As per claim 2, Brestoff teaches the method according to claim 1, further comprising generating a new set 15of input variables comprising the set of satisfying variable combinations and new input variables, and performing the method ([0064] In some instances, data in Output 850 may still comprise a large number of emails, thus analytical tools that allow the user to sort the data into manageable groupings may be employed.  For instance, it may be desirable to only review data within a certain date range, by subject, by sender, by recipient, etc. Also, it may be desirable to review emails by the number of Words of Concern found therein.)

As per claim 3, Brestoff teaches the method according to claim 1, further comprising generating variable combinations for data items of the data repository ([0067]-[0070] using taxonomies the system uses pre-processing logic on unstructured text to output into a form that allows it to be easily inserted into or more database tables suitable for analysis by the analytical processing tools. See also [0079] This enables a user of an analytical processing tool to easily specify a query utilizing the variable and specific values assigned to the variable.  To achieve this, a user may create a pre-processing directive that, when processed by the pre-processing logic 10, identifies certain words in the unstructured text which are also included in a list or taxonomy of words (e.g., taxonomy 48), and assigns those words to a new variable that is inserted into the index.) 

As per claim 4, Brestoff teaches the method according to claim 1, further comprising processing raw data from the data repository to generate the set of variable assignments ([0079] This enables a user of an analytical processing tool to easily specify a query utilizing the variable and specific values assigned to the variable.  

As per claim 5, Brestoff teaches the method according to claim 4, wherein the raw data is composed of one 25or more of the following: textual data, sensors readings, image data, video data, audio data ([0079] This enables a user of an analytical processing tool to easily specify a query utilizing the variable and specific values assigned to the variable.  To achieve this, a user may create a pre-processing directive that, when processed by the pre-processing logic 10, identifies certain words in the unstructured text which are also included in a list or taxonomy of words (e.g., taxonomy 48), and assigns those words to a new variable that is inserted into the index.)

As per claim 6, Brestoff teaches the method according to claim 1, wherein the expression to be evaluated is received from a system requesting for the content evaluation ([0065] Output database 1460 is accessible by any authorized user via a client computer 1470 for review and identification of issues and communications that may potentially lead to legal liability, and so enable a user and/or control group executives to take further investigatory, preventive and/or corrective action.  Those of skill in the art would appreciate that Client computer 1470 could be any type of device 

As per claim 7, Brestoff teaches the method according to claim 1, wherein the expression to be evaluated is predefined in a parser ([0063] Returning back to FIG. 8, after the analysis parameters 830 are defined, Document Fracturing process 840 (also referred to herein as Textual ETL) processes the Business Relevant emails generated in the Filter process 820 using Analysis Parameters 830 to generate the final Output in repository 850.  The data in Output repository 850 are only those emails that meet the criteria that were analyzed using the Analysis Parameters. See Also [0064]).  

As per claim 8, Brestoff teaches the method according to claim 1, wherein the application-specific action is 35one of the following: a metadata assignment, reporting, data transfer, control of a device or application-specific task ([0064] For instance, a user may want to start with the email containing the most number of Words of Concern.  The analytical tool is preferably capable of displaying to the user locations, in each email, of any Words of Concern used to highlight that email for output.)

	Claim 9 is similar in scope to that of claim 1, and is therefore rejected under similar rationale. 
	Claim 10 is similar in scope to that of claim 2, and is therefore rejected under similar rationale.

Claim 12 is similar in scope to that of claim 4, and is therefore rejected under similar rationale.
Claim 13 is similar in scope to that of claim 5, and is therefore rejected under similar rationale.
Claim 14 is similar in scope to that of claim 6, and is therefore rejected under similar rationale.
Claim 15 is similar in scope to that of claim 7, and is therefore rejected under similar rationale.
Claim 16 is similar in scope to that of claim 8, and is therefore rejected under similar rationale.
Claim 17 is similar in scope to that of claim 1, and is therefore rejected under similar rationale.
Claim 18 is similar in scope to that of claim 1, and is therefore rejected under similar rationale.

Response to Arguments
Applicant's arguments filed 12/21/2020 have been fully considered but they are not persuasive.
The Applicant argues Claim 17 is believed to be statutory under 35 USC 101:


Applicant’s arguments with respect to claim(s) 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The Arguments point out that Bestoff fails to teach the newly added claims/claim amendments, but the newly cited art of Horowitz has been added to address those limitations.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN F PITARO whose telephone number is (571)272-4071.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on 5712723677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/RYAN F PITARO/           Primary Examiner, Art Unit 2198